NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-1684-19

IN THE MATTER OF
FATU RIMBERT, ESSEX
COUNTY DEPARTMENT
OF CITIZEN SERVICES.
________________________

                Argued August 2, 2021 – Decided August 18, 2021

                Before Judges Mayer and Susswein.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2019-578.

                Obayomi Awoyinfa, (Law Offices of Obayomi
                Awoyinfa) of the New York bar, admitted pro hac vice,
                argued the cause for appellant Fatu Rimbert (Ejike N.
                Uzor and Obayomi Awoyinfa attorneys; Ejike N. Uzor,
                on the briefs).

                Robin Magrath, Director of Labor Relations, argued the
                cause for respondent Essex County Department of
                Citizen Services (Courtney Gaccione, Essex County
                Counsel, attorneys; Robin Magrath, on the brief).

                Andrew J. Bruck, Acting Attorney General, attorney for
                respondent New Jersey Civil Service Commission
                (Debra A. Allen, Deputy Attorney General, on the
                statement in lieu of brief).
PER CURIAM

      Petitioner Fatu Rimbert appeals from a November 12, 2019 final

administrative decision of the Civil Service Commission (Commission)

affirming her removal as a family service worker for the County of Essex

(County), Department of Citizen Services, Division of Family Assistance and

Benefits (DFAB). We affirm.

      On November 28, 2017, the County removed Rimbert as a family service

worker pending criminal charges for two counts of insurance fraud, two counts

of impersonation, and one count of theft by deception. As part of a negotiated

plea, Rimbert pleaded guilty to third-degree insurance fraud. She was sentenced

to probation and ordered to pay restitution.

      Following her guilty plea, the County sought to permanently remove

Rimbert from her employment for violation of the following: N.J.A.C. 4A:2-

2.3(a)(3), inability to perform duties; N.J.A.C. 4A:2-2.3(a)(5), conviction of a

crime; N.J.A.C. 4A:2-2.3(a)(6), conduct unbecoming a public employee; and

N.J.A.C. 4A:2-2.3(a)(12), other sufficient causes associated with violation of

County policies and procedures. Based on the guilty plea, the County also

asserted Rimbert should be terminated under N.J.S.A. 40A:9-2.1(e), disallowing

access to confidential tax information if an employee has a criminal record.


                                                                          A-1684-19
                                        2
      The County issued a Final Notice of Disciplinary Action (FNDA)

reflecting Rimbert's removal from employment as a family service worker.

Rimbert appealed her removal to the Commission, and the matter was

transmitted to the Office of Administrative Law.

      An administrative law judge (ALJ) was assigned to the matter and held a

hearing on November 26, 2018. The ALJ heard testimony from two County

officials familiar with Rimbert's removal from her job. According to the head

of the DFAB, family service workers identify financial resources for applicants

requesting benefits from other governmental agencies. These individuals review

sensitive documents to determine an applicant's financial eligibility for

governmental assistance. The documents reviewed by family service workers

include social security information, tax information, birth certificates, and other

confidential family information. Further, family service workers have access to

databases containing this information and must access the information to

perform their job. Because public employees have a fiduciary responsibility to

conduct themselves in a manner that secures the public's confidential

information, the head of the DFAB testified Rimbert's crime impacted her ability

to perform her job, and there were no positions within the County that did not

require Rimbert to access confidential information.


                                                                             A-1684-19
                                        3
      In addition, the County presented testimony from a witness who held the

position of County Administrator and Director of Human Resources

(Administrator). 1 Given the nature of Rimbert's job responsibilities, specifically

review of confidential information, the Administrator testified the County was

required to ensure her job was performed with the utmost integrity and trust.

The Administrator testified Rimbert was ineligible to continue as a family

service worker based on the crime she committed.            He further explained

Rimbert's criminal matter was not the type of case to be resolved by a working

suspension and probationary period. Therefore, according to the Administrator,

removal was the sole remedy.

      The ALJ also heard testimony from Rimbert. She admitted her work

included the review of medical information, financial information, birth



1
    Rimbert argues expert testimony was required for the ALJ to render a
determination. We disagree. The ALJ's assessment of Rimbert's conduct
leading to her conviction for insurance fraud did not require scientific, technical,
or special expertise under N.J.R.E. 702. Based on the testimony of the County's
witnesses, the ALJ found Rimbert's conviction alone implicated the standard of
good behavior inherent in a public employee's position of trust and honesty. See
Appeal of Tuch, 159 N.J. Super. 219, 224 (App. Div. 1978) ("[M]isconduct of a
police officer need not be predicated upon the violation of any particular rule or
regulation, but may be based merely upon the violation of the implicit standard
of good behavior which devolves upon one who stands in the public eye as an
upholder of that which is morally and legally correct.") (citing City of Asbury
Park v. Dep't of Civil Serv., 17 N.J. 419, 429 (1955)).
                                                                              A-1684-19
                                         4
certificates, and other confidential information.   Rimbert acknowledged her

responsibility to refrain from behaviors contrary to the best interests of the

public and the County.

      In addition to the witness testimony, the ALJ reviewed the County's

written policy applicable to all employees. According to the policy document,

employees shall "refrain from behavior or conduct deemed offensive or

undesirable, or which is contrary to the County's best interest." The policy also

stated, "conduct that interferes with the operation of the government, discredits

the County of Essex, or is offensive to the public or fellow employees shall not

be tolerated." Under the policy, an employee who exhibits such behavior or

conduct "may be subject to disciplinary action, including dismissal."

      Based on the testimony and documentary evidence, the ALJ made the

following fact findings. As part of her job duties as a family service worker,

"Rimbert reviewed various confidential client documents including medical

information, financial information, federal tax information, social security

numbers, birth certificates, addresses of clientele and family members."        In

2017, while employed as a County family service worker, Rimbert was

criminally charged with fraud, impersonation, and theft by deception. She was

suspended from employment without pay pending the outcome of the criminal


                                                                           A-1684-19
                                       5
charges. She pleaded guilty to insurance fraud in December 2017 and was

sentenced in April 2018.

      The ALJ also rendered credibility determinations, finding the County's

fact witnesses "to be credible as they have testified to facts stipulated in

evidence . . . ." He also found Rimbert's testimony to be credible. Because the

State did not seek forfeiture of Rimbert's employment as part of the negotiated

plea, the ALJ concluded Rimbert had no knowledge "her criminal conviction

could result in her termination . . . ."2

      In a September 18, 2019 initial decision, the ALJ sustained three of the

County's four charges against Rimbert. He sustained the charge of conduct

unbecoming a public employee because Rimbert's conviction for insurance

fraud, a crime involving dishonesty, had a tendency to destroy the public's

respect for governmental employees and confidence in the operation of

governmental services. He also sustained the charge of other sufficient causes,

finding Rimbert's conviction constituted a violation of the County's policies and

procedures. Further, the ALJ sustained the charge of conviction of a crime based

on Rimbert's guilty plea.


2
   There is no evidence in the record Rimbert's negotiated plea agreement
included a provision her employment with the County would be unaffected by
entry of a guilty plea.
                                                                           A-1684-19
                                            6
        However, the ALJ concluded the County failed to meet its burden of

proving by a preponderance of the evidence Rimbert's criminal conviction was

a violation of N.J.A.C. 4A:2-2.3(a), automatically disqualifying her from

performing the duties of a family service worker. He held the County failed to

prove the only available jobs required access to client personal and financial

data.

        After sustaining three of the County's charges, the ALJ reversed the

County's decision to remove Rimbert from her job. He found the County "ha[d]

not proven by a preponderance of the evidence that Rimbert's criminal

conviction automatically result[ed] in her 'inability to perform her duties' as

contained in the FNDA." The ALJ ordered the County to reinstate Rimbert,

subject to imposition of a six-month suspension without pay for the time period

November 18, 2017 through May 18, 2018.          He also imposed a one-year

probationary period.

        The Commission, in a November 12, 2019 written decision, adopted the

ALJ's fact findings and legal conclusions but rejected the ALJ's recommended

six-month suspension of Rimbert and upheld her removal as a family service

worker. The Commission observed "the appropriate inquiry in evaluating the

charge of inability to perform duties is whether the employee is able to perform


                                                                          A-1684-19
                                       7
all of the essential duties . . . in the employee's job title" and "does not require

an appointing authority to prove that it has no other jobs the subject employee

could perform." Because N.J.S.A. 40A:9-2.1(e) bars Rimbert from accessing

federal tax information as a result of her criminal conviction, the Commission

concluded she was unable to perform her responsibilities as a family service

worker.3    Further, the Commission determined Rimbert's conviction for

insurance fraud raised significant questions whether she should be entrusted

with confidential tax, financial, medical, and vital statistics information , which

she was required to access and review as part of her job responsibilities.

      In addition, the Commission recognized some disciplinary infractions are

so serious removal is appropriate notwithstanding a largely unblemished prior

record. The Commission found Rimbert's "insurance fraud conviction raises

significant questions about her ability to be trusted with access to such sensitive




3
   Rimbert bore the burden of demonstrating her rehabilitation to surmount her
disqualification from having access to federal tax information as a result of her
criminal conviction. See N.J.S.A. 40A:9-2.1(f). Despite having ample
opportunity during the testimonial hearing before the ALJ, Rimbert failed to
offer clear and convincing evidence of her rehabilitation as required by the
statute.


                                                                              A-1684-19
                                         8
information." Even if Rimbert had an unblemished disciplinary record, 4 the

Commission concluded the seriousness of her misconduct warranted removal as

the appropriate penalty.

      On appeal, Rimbert argues the Commission's decision to remove her from

employment was arbitrary, capricious, and unreasonable. We disagree.

      Our scope of review of an administrative agency's final determination is

limited. In re Herrmann, 192 N.J. 19, 27 (2007). An administrative agency is

presumed to have acted reasonably. In re Vey, 272 N.J. Super. 199, 205 (App.

Div. 1993).

      The burden is upon the appellant to demonstrate grounds for reversal.

McGowan v. N.J. State Parole Bd., 347 N.J. Super. 544, 563 (App. Div. 2002).

We will "not disturb an administrative agency's determinations or findings

unless there is a clear showing that (1) the agency did not follow the law; (2) the

decision was arbitrary, capricious, or unreasonable; or (3) the decision was not

supported by substantial evidence." In re Virtua-West Jersey Hosp. Voorhees

for a Certificate of Need, 194 N.J. 413, 422 (2008).


4
  In her seven years with the County, the Commission noted Rimbert had two
minor disciplinary sanctions in February 2014 and March 2015, and a nine-
working day suspension in June 2016. Rimbert's prior disciplinary history while
working for the County involved lateness and absenteeism rather than fraud or
dishonesty.
                                                                             A-1684-19
                                        9
      Where an agency's decision satisfies the foregoing criteria, we accord

substantial deference to the agency's fact-finding and legal conclusions,

recognizing "the agency's 'expertise and superior knowledge of a particular

field.'" Circus Liquors, Inc. v. Governing Body of Middletown Twp., 199 N.J.

1, 10 (2009) (quoting Greenwood v. State Police Training Ctr., 127 N.J. 500,

513 (1992)). We do not second-guess or substitute our judgment for that of the

agency and, therefore, we do not "engage in an independent assessment of the

evidence as if [we were] the court of first instance." In re Taylor, 158 N.J. 644,

656 (1999) (quoting State v. Locurto, 157 N.J. 463, 471 (1999)).

      Our deference to agency decisions "applies to the review of disciplinary

sanctions as well." Herrmann, 192 N.J. at 28 (citing Knoble v. Waterfront

Comm'n of N.Y. Harbor, 67 N.J. 427, 431-32 (1975)). "In light of the deference

owed to such determinations, when reviewing administrative sanctions, 'the test

. . . is "whether such punishment is so disproportionate to the offense, in light

of all the circumstances, as to be shocking to one's sense of fairness."'" Id. at

28-29 (alteration in the original) (quoting In re Polk, 90 N.J. 550, 578 (1982)).

"The threshold of 'shocking' the court's sense of fairness is a difficul t one, not

met whenever the court would have reached a different result."          Id. at 29.

Certain infractions are so serious as to justify the penalty of removal even where


                                                                             A-1684-19
                                       10
the employee has a relatively clean disciplinary record. In re Carter, 191 N.J.

474, 484 (2007).

      Having reviewed the record, we discern no basis for disturbing the

Commission's decision to remove Rimbert from employment as a family service

worker after her criminal conviction for insurance fraud. Her crime involved

dishonest conduct directly impacting her job responsibility to preserve trust and

confidence on behalf of applicants seeking governmental benefit assistance. It

was Rimbert's dishonest conduct, insurance fraud, that led to her dismissal from

employment. Under the circumstances, the Commission's determination, based

on the undisputed evidence in the record, was not arbitrary, capricious, or

unreasonable.

      In addition, the credible evidence in the record supports the Commission

determination the sustained charges were serious enough to warrant Rimbert's

removal from her job. Because Rimbert's job responsibilities included access to

personal financial information and other confidential documents, her fraud

conviction impacted her ability to be trusted with access to such sensitive

information and had a tendency to destroy public respect for governmental

employees and confidence in the operation of governmental services. See In re

Emmons, 63 N.J. Super. 136, 140 (App. Div. 1960).


                                                                           A-1684-19
                                      11
      To the extent we have not addressed Rimbert's remaining arguments, we

conclude they are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                       A-1684-19
                                    12